Citation Nr: 1310507	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-20 062	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of Veterans Affairs (VA) Regional Office (RO).  

This matter was before the Board in January 2011 when it was remanded for additional development.  

The Board's January 2011 decision also remanded the matter of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  A November 2011 rating decision granted entitlement to TDIU.  The Veteran has not expressed disagreement with the rating decision, and that matter is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded the matter of entitlement to service connection for a right knee disorder, in pertinent part, for a VA examination to determine the nature, onset and etiology of any right knee disorder found to be present.  In remanding this matter, the Board specifically observed that the record confirmed that the Veteran had a current right knee disability.  Specifically, a June 2006 right knee MRI revealed grade II-III signal changes involving the posterior horn of the lateral meniscus most consistent with advanced degenerative signals; and a 5mm subchondral bony defect involving the lateral tibial plateau either representing a tiny subchondral fracture or degenerative changes with early formation of a subchondral cyst.  

On June 2011 VA examination, the examiner provided a diagnosis that there was no evidence of a right knee disability on examination.  Consequently, the examiner did not provide a nexus opinion.  

Significantly, with regard to claims for service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if that disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Hence, although evidence of a current diagnosis of a right knee disorder was not found on June 2011 VA examination, a private MRI report of the right knee dated during the course of the appeal (and noted above), provides a current diagnosis of a right knee disorder.  Although the examiner found no evidence of a current right knee disorder, it is unclear whether the examiner was aware of the right knee diagnosis found on the private June 2006 MRI report contained in the Veteran's claims file.  Accordingly, another examination is necessary to adjudicate this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board also observes that the Veteran was requested to identify any medical treatment providers for his right knee since May 2006.  The RO sent the Veteran a March 2011 letter requesting such evidence; no response has been received.  As the matter is being remanded, another letter requesting such evidence should be sent to the Veteran and he should be afforded another opportunity to submit the requested evidence.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, VA treatment records regarding the right knee that dated since February 2006.  Any additional records identified by the Veteran for treatment of the right knee since May 2006 should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2. Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right knee problems and/or the relationship between any right knee disability and his service-connected disabilities.  The Veteran should also be invited to submit medical opinions addressing whether there is a relationship between his right knee disability and service and/or his service-connected disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay and/or medical evidence. 

3. After associating any outstanding treatment records with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, onset, and etiology of any right knee disorder found to be present.  The claims file must be made available to and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should diagnose all current right knee disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed right knee disorder is related to or had its onset in service.  The examiner should also state whether any diagnosed arthritis became manifest within a year of the Veteran's discharge from active duty.

In responding to these inquires, the examiner must assume the Veteran has a right knee disability.  The examiner should specifically address the right knee diagnoses of record.  See June 2006 private MRI right knee report.  

If the examiner determines that any diagnosed right knee disorder is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the right knee disorder(s) is caused or aggravated by (permanently worsened) by the Veteran's service-connected disabilities, to include the combined impact of these conditions. 

The rationale for all findings and conclusions should be set forth in a legible report.  

4. Then readjudicate the appeal.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and afford the Veteran a reasonable opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

